Case 2:20-cv-02600-SHL-cgc Document 84 Filed 12/01/20 Page 1 of 2                      PageID 633




                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TENNESSEE


 FUSION ELITE ALL STARS, SPIRIT FACTOR
 LLC d/b/a FUEL ATHLETICS, and STARS AND
 STRIPES GYMNASTICS ACADEMY INC. d/b/a
 STARS AND STRIPES KIDS ACTIVITY
 CENTER, on behalf of themselves and all others
                                                           Civ. Action No. 2:20-cv-02600-SHL-
 similarly situated
                                                                            atc
                Plaintiffs,
        v.

 VARSITY BRANDS, LLC, VARSITY SPIRIT,
 LLC, VARSITY SPIRIT FASHION & SUPPLIES,
 LLC, and U.S. ALL STAR FEDERATION, INC.,

                Defendants.



             DEFENDANT ALL STAR FEDERATION, INC.’S MOTION TO DISMISS

       Defendant All Star Federation, Inc (“USASF”), through its undersigned counsel, and

pursuant to Fed. R. Civ. P. 12(b)(6), hereby moves this Court to dismiss all claims asserted in

Plaintiffs’ First Amended Complaint against USASF with prejudice for failure to state a claim

upon which relief can be granted. Specifically, Plaintiffs fail to plead a plausible claim against

USASF for conspiracy to monopolize under Section 2 of the Sherman Act for multiple reasons,

which are set forth in more detail in USASF’s Memorandum of Law in Support submitted

contemporaneously herewith.

       Pursuant to Local Rule 7.2(d), movants request oral argument because they believe it will

assist the Court in understanding the motion and the attendant issues and to answer any questions

the Court may have.




                                                 1
Case 2:20-cv-02600-SHL-cgc Document 84 Filed 12/01/20 Page 2 of 2                  PageID 634




       WHEREFORE, for the reasons set forth in USASF’s Memorandum of Law in Support,

USASF respectfully requests that all claims asserted in Plaintiffs’ Amended Complaint against

USASF be dismissed with prejudice.


 December 1, 2020                         Respectfully submitted,

                                          s/ Nicole D. Berkowitz
                                          Grady Garrison (TN #008097)
                                          Nicole D. Berkowitz (TN #35046)
                                          BAKER, DONELSON, BEARMAN, CALDWELL &
                                          BERKOWITZ
                                          165 Madison Avenue, Suite 2000
                                          Memphis, TN 38103
                                          Phone: (901) 526-2000
                                          Fax: (901) 577-0866
                                          ggarrison@bakerdonelson.com
                                          nberkowitz@bakerdonelson.com

                                          Attorneys for U.S. All Star Federation, Inc.




                                              2
